552DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 1.          Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 depends from itself.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.          Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenteich (US 2008/0031935) in view of Fava (US 2017/0042878).
	Bodenteich discloses a pharmaceutical liposomal composition containing  at least one bilayer  forming phospholipid (0001, 0021 and 0049) and a trapping agent (ammonium sulfate) (0089) and a therapeutic agent. The liposomes contain cholesterol (0048-0049, 0055, 0066) and the sizes between 50 nm to 20 micrometers and preferably 150 to 500 nm (0024). The molar ratio of the therapeutic agent to the lipid is equal to or higher than about 0.15 (active agent is in the range 200-400 nmoles active agent per micromoles lipid, molar ratio 0.2 to 0.4 (0021). The mixture of phospholipids taught by  Bodenteich contain DPPC and DPPC (oo76 and claim 5).
	What is lacking in Bodenteich is the therapeutic agent is for the treatment of depression and the teaching of scopolamine and ketamine.
	Fava teaches that scopolamine (muscarinic cholinergic antagonist) and ketamine (NMDA receptor antagonist)  treat depression (0009, 0051, 0155 and 0069). The compositions contain an excipient (0059-0060), a diluent (0067, a preservative (0063) and a cryoprotectant (0068). The composition is administered by a cutaneous injection and intramuscular injection  (0096 and 0099).
	It would have been obvious to one of ordinary skill in the art to encapsulate ketamine or scopolamine as the therapeutic agents in Bodenteich’s liposomes, if the intent is to treat depression because liposomes are art known sustained release vehicles. The protocol of administration is dependent upon the age of the patient and severity of  the depression or anxiety which are parameters determined by the fractioned of the art. One of ordinary skill in the art 

3.          Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenteich (US 2008/0031935) in view of Fava (US 2017/0042878) as set forth above, further in view of Liu (US 2007/0275048).
           The teachings of Bodenteich and Fava are discussed above. 
           What is lacking in  Bodenteich and Fava is the teaching of the inclusion of 
PEG-DSPE in the liposomes.
            Liu teaches the second lipid in liposome to be PEG-DSPE along with DSPC to encapsulate therapeutic agents with a high pay-load for systemic delivery (0027, 0035 and 0041).
	It would have been obvious to one of ordinary skill in the art to include PEG-DSPE in the liposomes of Bodenteich since PEG-DSPE is art known agent which extends the circulation time of the liposomes and since Liu teaches that it can be included as a second lipid in the liposomes to encapsulate therapeutic agents with a high pay-load for systemic delivery.
4.         Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenteich (US 2008/0031935) in view of Fava (US 2017/0042878) or vice versa as set above, further in view of Kan (US 2017/0266295).
	The teachings of Bodenteich and Fava are discussed above. 
          What is lacking in  Bodenteich and Fava is the teaching of triethylammonium sucrose octasulfate.
	Kan teaches liposomal compositions for the delivery of a therapeutic drug with an adjustable retention profile (0005). One of the compounds taught by Kan is triethylammonium sucrose octasulfate.in the concentration range of 10 to 200 mM (Abstract, 0072 and 0103). The liposomal bilayer contains at least one phospholipid, PEG-DSPE and cholesterol (0008, 0033-0036 and 0083). The mode of administration taught are intravenous, intramuscular and subcutaneous (0073). Kan teaches the use of ammonium sulfate in the range between 300 mM and 600 mM.
	It would have been obvious to use triethylammonium sucrose octasulfate as the polyvalent compound in the liposomes since Kan teaches that the delivery of a therapeutic drug with an adjustable retention profile can be achieved.
5.         Claim(s) 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenteich (US 2008/0031935) in view of Fava (US 2017/0042878) or vice versa as set above, further in view of Yamashita (US 9,877,918).
	The teachings of Bodenteich and Fava are discussed above. 
	Yamashita while disclosing a liposomal composition containing a therapeutic agent teaches that the liposomal composition can be administered at least once every week for controlled release. The administration mode taught are subcutaneous or intramuscular (Abstract, col. 6, lines 1-21,col. 8, lines 33-60. col. 9, lines 9-13).
What is lacking in  Bodenteich and Fava is the teaching of claimed protocol of administration. As pointed out above, the protocol of administration is dependent upon the age of the patient and severity of  the depression or anxiety which are parameters determined by the practitioner of the art. One of ordinary skill in the art 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612